IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


HARRY DANTZLER,                           : No. 495 EAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
JOE YOUNG AND WEALTH                      :
INVESTMENT,                               :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of March, 2018, the Petition for Allowance of Appeal is

DENIED.